,~   ’
-
                         THE         A’ITORNEY               GENERAL
                                        OF-



                                              January 7, 1974


             The Honorable William     J., Benardino               Opinion No. H- 199
             County Attorney
             Montgomery   County                                   Re:     The method of deter-
             Conroe, Texan 77301                                           mining the number of
                                                                           qualified voterr for the
                                                                           purpoaer of a local
                                                                         ~option petition in a town
                                                                         , that ir rmallc* than a
             Dear Mr.   Benardino:                                         voting precinct.

                     You h a ve
                              ldvired ue that a local option election petition har been filed
             by citizen0 of Magnolia, an incorporwted town. Magnolia ie located in
             Montgomery     County Voting Precinct 18, but doeo not constitute the Lntire
             area of the voting. box.

                   Actr 1973, 63rd Lap., ch. 219, p, 508, 0 2 (to be,spublirhed ae
             Vernon’r Texae Penal Code Auxiliary   Uwr,  Art. 666-32) provider in part:

                                 “When any ruch petition 10 ieeued hall within
                         thirty dayr after the date of iorue be filed with the county
                         clerk   bearing the actual rignature             of ar many ae thirty-
                         five percent of the qualified votere of any ouch county,
                         jurtice   precinct,     or incorporatpd       city or town, together
                         with a notation rhowing the reeidence iddr6rr                of each of
                         the raid rignerr,       together with the number that appearr
                         on his voter, repirtration       certificate,      all of which informa-
                         tion ehall be in the actual handwriting of the rignerr of the
                         petition, takiw the vote for Governor at the lart preceding
                         general election as the banie for determining the number of
                         gualified voter8 in any euch county, jurtice precinct,               or
                         incorporated      citv or town, it ie hereby r’equired that the
                          commirrionere        court at itn next regular        reraion rhall order
                         a local option election to be held upon the ieaue ret out in
                          ouch petition. ” (emphaeie added)




                                                    p. 935
The Honorable     William   J. Bonardino;   page 2 W-199)




       You have indicated that there are no record8 which indicate how
many reridentr   of Magnolia votedin the governor’s    race in the lart general
election.   The county clerk determfned that 63 percent of regirtered     voterr
in precinct 18 voted in the l&et election for governor.    He then took 63
percent of the number of regirtered     voter8 reeiding in Magnolia to deter-
mine the number of “qualified voters I’ for the purpore of the statute.

         You ask if thie method of determining   the total number of qualified
voters    ir legally sufficient.

       The clerk and the commineionere       court may adopt any mean8 they
think right and proper to arcertain whether the required number of voter8
dgrpd~eoiiolonear,theircr~idbased~r~n;md~~otmotiMtsd                 by fraud,
caprice or unfairnear.      Akers v. Remington,    115S. W. 2d 714, 720 (Tex.
Civ. App. , Fort Worth, 1938, writ diem’d);       Boynton v. Brown, 164 S.W.
893, 895 (Tex. Civ. App., San Antonio, 1914. writ ref’d).     See also Attorney
General Opinion6 C-266 (1964), C-263 (19641, WW-1356 (1962), O-7218 (1946).

       We have found no caaea or opinion0 which diacueo the use of inter-
polation to determine the number of qualified votere within the city limitr
who voted in the last preceding   general election; however, if a more accu-
rate method ir imporrible    or unrearonably burdenrome,    we believe the use
of ouch a formula would not be an abure of discretion.

                                  SUMMARY

                      If a niore accurate method iB imporeible  or
               unreaeonably burdeneome,     the couhty clerk and
               commirsi onerr court may use any fair and reasonable
               meane to ancertain the number of signature8 required
               on a local option election petition.

                                            Very truly yourr,




                                     u      Attorney   General   of Texan




                                       p. 936
.
 .   -




            The Honorable   William   J. Benardino,   page 3 (H-199)
                                                       .    .


            APPROVED:




         @Jg!!qT~~




            ‘DAVID M. KENDALL,        Chairman
            Opinion Committed              ,,




                                                 p. 937